SUPPLEMENT DATED APRIL 10, 2014 to PROSPECTUSES DATED MAY 1, 2006 FOR COLUMBIA ALL-STAR, COLUMBIA ALL-STAR EXTRA, COLUMBIA ALL-STAR FREEDOM AND COLUMBIA ALL-STAR TRADITIONS ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement contains information regarding changes to investment options that are available under your Contract. Effective after the close of business on April 30, 2014, the names of the following investment options will change: Old Name New Name Franklin Growth and Income Securities Fund Franklin Growth and Income VIP Fund Templeton Foreign Securities Fund Templeton Foreign VIP Fund Mutual Shares Securities Fund Franklin Mutual Shares VIP Fund Please retain this supplement with your prospectus for future reference. All Stars US4/2014
